Citation Nr: 0934015	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease as secondary to service-connected cancer of the 
larynx.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1961 to December 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in October 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2007 and in November 2008, the Board remanded the 
claim for further development.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directives is required.  Stegall v. West, 11 
Vet. App. 268 (1998). 


FINDING OF FACT

The service-connected cancer of the larynx has made worse the 
nonservice-connected gastroesophageal reflux disease to the 
extent that the Veteran has recurrent episodes of temporary 
loss of voice once to twice a month.  


CONCLUSION OF LAW

Gastroesophageal reflux disease to the extent that the 
Veteran has recurrent episodes of temporary loss of voice 
once to twice a month was aggravated by the service-connected 
cancer of the larynx.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.310 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the claim of secondary service connection is granted, VCAA 
compliance as to the duties to notify and to assist need not 
be addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.


Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Factual Background

Private medical records show that in July 1994 the Veteran 
underwent laser reexcision of a right vocal cord lesion.  The 
diagnosis was spindle cell carcinoma of the right true vocal 
cord.  In 2001 and from 2004 to 2005, the Veteran had 
laryngitis due to esophageal reflux.  

On VA examination in June 2004, the examiner noted that the 
Veteran had radiation treatment to larynx from August 1994 to 
September 1994 and that three months after completion of 
radiation therapy the Veteran began having symptoms of 
heartburn.  The diagnosis was gastroesophageal reflux 
disease.  The examiner expressed the opinion that it was less 
likely than not that gastroesophageal reflux disease was 
caused by radiation therapy for cancer of the larynx.  The 
rationale was that the radiation treatment involved the area 
of the larynx and upper and hypolarynx, but did not involve 
the area of the distal esophagus.  



On VA examination in March 2008, the same examiner reiterated 
his opinion that gastroesophageal reflux was less likely than 
not caused by or a result of the radiation therapy to the 
larynx in 1994, noting that the Veteran had gastroesophageal 
reflux disease prior to the radiation therapy.  The VA 
examiner did express the opinion that the temporary loss of 
voice was at least as likely caused by or a result of 
gastroesophageal reflux disease.  

In an addendum opinion in January 2009, the same examiner 
reported that the Veteran's medical history shows that at 
least once or twice a month the Veteran had an episode of 
reflux which would cause a decrease in his ability to speak, 
lasting from several hours to two days.  The examiner 
concluded that the gastroesophageal reflux disease represents 
a permanent increase in the severity of the underlying 
residuals of the cancer of the right vocal cord (larynx) in 
that the Veteran has recurrent episodes of temporary loss of 
voice once to twice per month.  

Analysis

As the Veteran's claim has been developed only on the basis 
of secondary service connection, the analysis is limited to 
service connection for gastroesophageal reflux disease as 
secondary to service-connected cancer of the larynx.  

After a review of the record and based on the opinion of the 
VA examiner in January 2009, the Board finds that there is 
competent, favorable medical evidence, which is unopposed by 
competent medical evidence, that the service-connected cancer 
of the larynx has permanently made worse or aggravated the 
nonservice-connected gastroesophageal reflux disease to the 
extent that the Veteran has recurrent episodes of temporary 
loss of voice once to twice a month, establishing secondary 
service connection under 38 C.F.R. § 3.310. 

(The Order follows on the next page.). 





ORDER

Service connection by aggravation is granted for 
gastroesophageal reflux disease to the extent that the 
Veteran has recurrent episodes of temporary loss of voice 
once to twice a month.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


